Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 requires “20-60 parts PVC elastomer or plasticizer” (emphasis added).  It is noted that in the specification as filed, the soft/comfort layer is disclosed to contain “elastomers or plasticizers 20-60 [parts]” (inst. app. spec. ¶ 0033).  “PVC elastomer or plasticizer” is thus not considered to have support in the specification as filed.
As claims 2-7 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-7 are also held to be rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “20-60 parts PVC elastomer or plasticizer”.  As mentioned in the 35 U.S.C. 112(a) rejection above, the word “PVC” does not appear the part of the specification that appears to give support for 20-60 parts elastomer or plasticizer.  Furthermore, given numerous interpretations of the limitation “PVC elastomer or plasticizer”, it is unclear how the limitation should be interpreted.  At a syntactical level, it is not clear if “PVC” modifies only elastomer or both elastomer and plasticizer.  It is also not clear in the context of the application, what a PVC elastomer is.  Specifically, this could be an elastomer having PVC blocks or an elastomer used in a PVC composition (wherein said elastomer does not need to contain any vinyl chloride repeats, only that said elastomer is suitable for a PVC composition).  Furthermore, it is not clear what PVC plasticizer means, specifically, this could be a plasticizer made of short chain PVC (low molecular weight PVC is a known plasticizer for certain polyesters) or this could be a plasticizer used for a PVC composition.  As this limitation is not in the specification as filed, and as there are numerous different interpretations, the limitation in question is interpreted to read “20-60 parts elastomer or plasticizer”. 
As claims 2-7 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-7 are also held to be rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2015/0274931 A1 (“Chen ‘931”).
Considering claims 1 and 8, Chen discloses a luxury vinyl tile having the following layers:  an urethane-based top coat, a clear wear layer, a print film having an aesthetic design, and a plurality of base layers each based on PVC, wherein none of the PVC-containing base layers contains a phthalate plasticizer (Chen ‘931 abs, ¶ 0033-0043, and 0050).  The urethane-based top coat, the clear wear layer, the print film, the first base layer, and the third base layer respectively map onto the claimed PU top layer, the transparent wear layer, the presentation layer, the compressible PVC comfort layer, and the PVC substrate.  Any one of the bio-based plasticizer, the epoxidized soybean oil, or the cork granules reads on the claimed flexible impact modifier.  As the first base layer contains significant amount of cork, which is expressly disclosed to be included for acoustical purposes and improved comfort (id. ¶ 0024), the first base layer is considered to be a comfort layer.  The first base layer is disclosed to contain 100 parts PVC resin, 20-40 parts bio-based plasticizer, 1-5 parts stabilizer containing Ca and Zn, and 100-200 parts limestone (viz. calcium carbonate); id. ¶ 0019 and 0050).  As such, all ranges except for that of the Ca/Zn stabilizer fall within the claimed ranges.  The disclosed range of Ca/Zn is 1-5 parts (as opposed to the claimed 2-6 parts) means that the range of the prior art is sufficiently close as to anticipate or render obvious the claimed range.  Furthermore, the broader disclosure of the reference states that the amount of organocalcium/organozinc stabilizer can be 1-5 phr, which is the same range as that claimed.
The limitation that layers are “permanently coupled” is considered to be met, if the reference expressly teaches joining of the constituent layers.  In the instant case, Chen ‘931 expressly states that the multilayered flooring material disclosed therein is press laminated at 130-150 °C at 3-5 MPa for 20-30 minutes (id. ¶ 0032-0040), which is not only an express disclosure of joining of the various layers but also a procedure substantially similar to that used by the instant application (cf. inst. app. spec. ¶ 0035).  Chen ‘931 thus anticipates or renders obvious claims 1 and 8.
Considering claims 4 and 5, these claims are concerned with the method by which the PU layer is applied and are thus product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Chen ‘931 teaches a UV-cured urethane layer applied via methods such as coating and subsequent curing.  Barring showing of unexpected results from the claimed product-by-process limitations, the prior art is considered to render obvious the limitations of claims 4 and 5. 
Considering claims 6 and 7, Chen ‘931 expressly discloses embossing to impart texture that mimics wood, ceramic, stone, slate, or brick; and that the urethane acrylate material (which is a polyurethane containing polymerizable acrylate groups) is applied onto the (embossed) wear layer (Chen ‘931 ¶ 0040-0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. 2017/0370111 A1 (“Troendle”) in view of U.S. 2018/0135313 A1 (“Chen”), U.S. 2015/0575471 A1 (“Song”), and CN 105,295,256 A (discussed below using its U.S. counterpart publication, U.S. 2017/0200034 A1, “Cheng ‘034”).  These references were cited during the prosecution of parent application 15/541,972.
Considering claims 1 and 8, Troendle discloses a composite flooring material comprising coating layer 40, face layer 30, base layer 20, and underlayment 10, wherein layers 30 and 20 are each multilayered (Toendle Fig. 2 and ¶ 0027, 0028, 0034, 0042).  The decorative sublayer 31 of face layer 30 reads on the claimed presentation layer, and the clear PVC-based wearing sublayer 32 reads on the claimed transparent wear layer (id. ¶ 0034 and 0036).  At least one sublayer of base layer 20 reads on the claimed comfort layer, as the positioning of this layer is comparable to that of the claimed comfort layer. The optional underlayment maps onto the claimed substrate, as Troendle discloses that this layer may be a synthetic material (id. ¶ 0027).  The UV-cured coating layer 40 (id. ¶ 0044) maps onto the claimed top layer, as it is the uppermost layer in the flooring material.  Troendle differs from the claimed invention as it is silent re: a) composition of the claimed comfort layer, b) usage of PVC underlayment comprising flexible impact modifier and no phthalate plasticizer, and c) usage of polyurethane as material for the coating layer 40.
Re: deficiency a), it is noted that Troendle states that the characteristics of the base layer may be adjusted via changes to the PVC-blend used to make the base layer (id. ¶ 0029).  It is noted that usage of a base layer having the claimed composition, wherein the base layer is used specifically to exhibit flexibility and resiliency (considered to be characteristics similar to the soft/comfort layer) is known; specifically, Chen teaches a composition for a PVC base layer that exhibits flexibility and resiliency, wherein the composition comprises 100 phr PVC, 28-40 phr plasticizer, 2-5 phr heat stabilizer, and 250-350 phr filler (Chen ¶ 0041-0044).  In particular, it is noted that the heat stabilizer may contain both calcium and zinc, and that limestone (viz. calcium carbonate) may be used as the filler (id. ¶ 0043).  Each of Troendle and Chen is analogous, as each is directed to multilayered PVC-based flooring (viz. field of endeavor of the instant application).  As Troendle allows for the adjustment of PVC blends in order to tailor for particular performance characteristics, and as Chen teaches a composition that may be suitably used as a base layer in a PVC laminate flooring, person having ordinary skill in the art has reasonable expectation of success that the PVC composition taught in ¶ 0044 of Chen may be used for at least one of the sublayers in the base layer 20 of Troendle.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the composition of Chen for at least one of the sublayers in the base layer 20 of Troendle, because this composition provides for a base layer having desirable mechanical properties.
Re: deficiency b), it is noted that the usage of a bottommost PVC layer comprising flexible impact modifiers and no plasticizer is known in the art (Cheng ‘034 clm. 1).  Cheng ‘034 is analogous, for it is directed to multilayered PVC-based flooring (viz. field of endeavor of the instant application).  Person having ordinary skill in the art has reasonable expectation of success that the PVC material of Cheng ‘034 may be used for the underlayment, as the PVC material of Cheng ‘034 satisfy the requirements set forth in Troendle (e.g. the material is made of plastic); furthermore, Cheng ‘034 clearly demonstrates that this material is suitable as the lowermost layer of a flooring material.  Person having ordinary skill in the art would have been motivated to use the PVC composition taught in Cheng ‘034 for the material of the underlayment, as Cheng ‘034 is considered to have demonstrated that such a material known in the art for making the lowermost layer of flooring materials.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Re: deficiency c), it is noted that Troendle states that the UV-cured coating may be any that is known in the art as suitable for application onto PVC (Troendle ¶ 0042).  UV-cured urethane coating applied onto a clear vinyl wear layer is known in the art, per the teachings of Song (Song ¶ 0126 and 0127).  It is hereby noted that person having ordinary skill in the art would understand the term “vinyl” per se to include PVC.  Person having ordinary skill in the art would have been motivated to use the UV-cured urethane coat of Song, as it satisfy the requirement re: the material used for the UV-cured coating layer set forth in ¶ 0042 of Troendle.  This rationale for supporting a finding of obviousness is considered appropriate under the guidelines set forth in MPEP 2144.07.
The limitation that layers are “permanently coupled” is considered to be met, if the reference expressly teaches joining of the constituent layers.  In the instant case, Troendle expressly states that the multilayered flooring material disclosed therein is not susceptible to premature delamination (Troendle ¶ 0016), which is considered to read on the limitation of “permanently coupled”.  Troendle as modified by Chen, Cheng ‘034 and Song renders obvious claims 1 and 8.
Considering claim 2, Cheng ‘034 teaches this limitation for a solid bottommost layer (Cheng ‘034 clm. 2).
Considering claim 3, Cheng ‘034 teaches this limitation for a foamed bottommost layer (Cheng ‘034 clm. 3).
Considering claims 4 and 5, these claims are concerned with the method by which the PU layer is applied and are thus product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Troendle and Song ultimately teaches a UV-cured urethane layer may be applied via methods such as roller coating.  Barring showing of unexpected results from the claimed product-by-process limitations, the prior art is considered to render obvious the limitations of claims 4 and 5. 
Considering claims 6 and 7, Troendle discloses that the decorative sublayer 31 may simulate appearance of material such as wood or stone (Troendle ¶ 0034) and that the entirety of layer 30 may be embossed, with embossing occurring on the wearing face sublayer (id. ¶ 0039).  While the specific embossed structure is not specified, given that Torendle discloses the desirability of simulating appearance of wood or stone via coloring and patterning of the decorative sublayer, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to apply the embossments on the wearing sublayer 32 so that the embossments complements the pattern of the decorative sublayer 31.

Response to Arguments
Applicant previously argued against the 35 U.S.C. 112(a), 35 U.S.C. 112(b), and prior art rejection based on at least Troendle during the prosecution of the parent application 15/541,972.  The respective responses to these arguments were made of record in the Advisory Action of 1 February 2021 (Advisory Action box 12), and these responses are expressly incorporated into the present office action.  As Applicant has not yet offered any rebuttal to responses contained in the Advisory Action, the 35 U.S.C. 112(a), 35 U.S.C. 112(b), and prior art rejection based on at least Troendle are maintained.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781